DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 11:
	Lines 1-2, change the phrase “the visualization” to --the plurality of graphical visualizations--.

As per Claim 19:
Lines 1-2, change the phrase “the visualization” to --the plurality of graphical visualizations--.

Reasons for Allowance

Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

for each one of a plurality of subtypes of the selected type of electronic circuit assembly: simultaneously displaying, via the GUI, a plurality of candidate circuit assemblies satisfying the first information, wherein each of the candidate circuit assemblies comprises a respective configuration of circuit components, and a plurality of graphical visualizations, each of the plurality of graphical visualizations displaying how each of the plurality of candidate circuit assemblies relates to a respective secondary attribute of the second information.

Regarding Claim 14, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

for each one of a plurality of subtypes of the selected type: simultaneously display, via the GUI, a set of candidate circuit assemblies satisfying the first information, wherein each of the candidate circuit assemblies comprises a respective configuration of circuit components, and a plurality of graphical visualizations, each of the plurality of 

Claims 2-13 and 15-20 are allowed based on their dependency to Claims 1 and 14, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC D LEE/Primary Examiner, Art Unit 2851